Citation Nr: 1123361	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-21 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disorder with numbness of the feet and, if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel










INTRODUCTION

The appellant served in the United States Marine Corps Reserve.  He had unverified periods of active duty for training (ACDUTRA) between October 1955 and December 1957.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The appellant appealed that decision to BVA, and the case was referred to the Board for appellate review.  

The Board observes that the appellant failed to indicate on his May 2010 substantive appeal (VA Form 9) whether or not he desired to present oral testimony at a hearing before a member of the Board.  A June 2010 deferred rating decision reflects that an employee of the Muskogee RO noted that the appellant failed to indicate whether or not he desired to have a hearing with a Board member.  Later that same month, the RO provided the appellant with a letter which notified the appellant's of his options concerning such a hearing and requested that the appellant notify the RO of his intentions.  The appellant failed to respond.  In a March 2011 letter, the RO notified the appellant that his appeal had been certified to the Board and informed him that he could request a hearing within 90 days.  Again, the appellant failed to respond.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  However, in the present case, the appellant has not requested a hearing.  As recounted above, the appellant has been nonresponsive to the RO's repeated attempts at clarification concerning such a hearing.  As such, the Board concludes that the appellant has not requested a hearing, and the Board may proceed with adjudication of the appellant's claim.  

The issue of entitlement to service connection for a low back disorder with numbness of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The November 2005 rating decision is final.

2.  Some of the evidence received since the November 2005 RO rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder with numbness of the feet and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2005 RO rating decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2010).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 20.302, 20.1100 (2010). 

2.  The evidence received subsequent to the November 2005 RO rating decision is new and material, and the claim for service connection for a low back disorder with numbness of the feet is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the appellant's claim for service connection and, therefore, regardless of whether the requirements of Kent have been met in this case, no harm or prejudice to the appellant has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence have been complied with, a defect, if any, in providing notice and assistance to the appellant was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service Connection - ACDUTRA

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

The term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  The term "active duty for training" includes, "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. § 3.6(c)(1).  The term "inactive duty for training" includes, "duty (other than full-time duty) prescribed for Reserves by the Secretary concerned under section 206 of title 37 or any other provision of law" or "special additional duties authorized for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service) by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned."  38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. §3.6(d)(1),(2).  The term "active duty for training" includes, "in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive duty for training" includes, "[i]n the case of members of the Army National Guard or Air National Guard of any State . . . duty (other than full-time duty) under" certain sections of title 32, United States Code, including section 502. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active or inactive duty for training.  The effect is that an individual who has served only on active or inactive duty for training must establish a service-connected disability in order to achieve Veteran status and to be entitled to compensation.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the advantage of certain evidentiary presumptions provided by law to assist Veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period active or inactive duty for training.  Id. at 470-471 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period).

As noted in the introduction, the appellant did not have active duty and therefore is not a "Veteran" under the law.  With respect to his periods of ACDUTRA and/or INACDUTRA during his service in the Marine Corps Reserve, he is not a "Veteran" unless or until it is shown that he "was disabled . . . . from a disease or injury incurred or aggravated in line of duty" during a period of active duty for training (ACDUTRA) or unless or until it is shown that he "was disabled . . . . from an injury incurred or aggravated in line of duty" during a period of inactive duty for training (INACDUTRA).  If he was so disabled, such a period of ACDUTRA or INACDUTRA is then considered "active military service" and the person is then considered a "Veteran" for that period of service.

New and Material Evidence

The appellant's claim for service connection for a low back disorder with numbness of the feet was originally denied by the RO in a November 2005 rating decision.  The appellant was provided notification of the decision and his appellate and procedural rights, but did not appeal the decision.  Therefore, the decision is final.  38 C.F.R. § 20.1103.  

The appellant submitted a petition to reopen his claim for service connection in September 2009.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the previous denial in November 2005 consists of the appellant's reserve treatment records dated from October 1955 to December 1957, to include incomplete service records concerning his discharge, a September 2005 response from St. John Medical Center in Tulsa, Oklahoma, reflecting that the facility only maintain records for 21 years and that the appellant had not been treated at that facility in the 21 years prior to September 2005, a September 2005 negative response from the National Personnel Records Center (NPRC) reflecting that a line of duty determination concerning the appellant's alleged back injury was not of record, and a September 2005 response from the NPRC reflecting that the appellant had no active service; only periods of ACDUTRA.  

As the previous denial of service connection was premised on a finding that there was no line of duty determination establishing that the appellant's alleged back injury occurred during a period of ACDUTRA.  For evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the appellant's current back disorder had its onset during or is otherwise related to a period of ACDUTRA.

The evidence associated with the claims file subsequent to the November 2005 rating decision includes a "buddy" statement from J.F.B. and a copy of a July 1957 letter from the appellant to his commanding officer.  

In September 2009, the appellant submitted a statement dated in July 1957 which indicates that he originally injured his back in "while on a field problem of November 18, 1956," that his back was "x-rayed" by the 8th Rifle Company in February 1957 and that he reinjured his back on June 14, 1957.  While the appellant contends that this letter was written by his commanding officer, review of the letter reflects that, in fact, the appellant wrote the letter to his commanding officer.  See a statement from the appellant to his commanding officer dated in July 1959.  Also, in a statement dated in November 2005, J.F.B., the appellant's friend, conveys that he visited the appellant at St. John's Hospital in Tulsa, Oklahoma during the summer of 1957.  J.F.B. also states that the appellant was in the hospital at that time because of a "severe injury to his back" that the appellant told J.F.B. he had sustained while in training with the Marine Corps.  See a statement from J.F.B. dated in November 2005.  

First, the Board finds that both of these statements are "new."  Although these statements are dated in September 1957 and November 2005, the date stamps indicate that they were not received at the RO until September 2009 and November 2009, respectively.  Indeed, neither statement was of record prior to the RO's November 2005 denial of the appellant's claim.  

The Board also finds that these statements are "material."  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board notes that in a recent case, the Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The Board finds that these statements are related to an unsubstantiated element, i.e., whether the appellant's current back disability is associated with a period of ACDUTRA.  Although the appellant is not necessarily competent to state whether his current back disorder is causally or etiologically related to a period of ACDUTRA, he is competent to report his symptoms during service and whether he experienced any disorder or symptoms during a period of ACDUTRA.  Moreover, J.F.B. is certainly competent to report what the appellant told him during his visit to the hospital in the summer of 1957.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The appellant is also presumed credible with respect to his statements.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, when these statements are viewed in conjunction with the other evidence of record, including the appellant's reserve treatment records noting a back injury and the records reflecting that the appellant was determined to be not physically qualified for Marine Corps Reserve duty due to "low back pain syndrome resembling (a) herniated intervertebral disc," the Board finds that the new evidence raises a reasonable possibility of substantiating the claim in that a VA examination would be required to resolve the issue of etiology and date of onset.  See Shade, id.  Therefore, the statements from the appellant and J.F.B. dated in July 1957 and November 2005 are found to be new and material evidence and the appellant's request to reopen the claim for service connection for a low back disorder with numbness of the feet granted.  However, as is discussed below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be adjudicated.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection a low back disorder with numbness of the feet is reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand:  To obtain the appellant's complete reserve personnel records, to verify the nature and dates of his service, to obtain clinical reserve treatment records, to obtain outstanding VA and private treatment records and to afford the appellant a VA examination.

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Initially, the Board notes that the dates of the appellant's service in the United States Marine Corps Reserve are unclear.  As noted above, the RO has obtained information from the NPRC that the Veteran only has ACDUTRA; however, the dates of these periods of ACDUTRA are not of record.  Therefore, the RO/AMC should make an attempt to verify the dates and character of the appellant's service.  

To that end, the Board notes that the appellant's complete service personnel records and service reserve records are not associated with the claims file.  Specifically, the Board notes that the Veteran's July 1957 statement reflects the Veteran's contention that his back was "x-rayed" by the 8th Rifle Company in February 1957.  See the Veteran's July 1957 statement to his commanding officer.  While the Veteran's VA claims file contains several reserve treatment records obtained by the RO, there are no x-ray reports dated in February 1957.  

Thus, the RO/AMC should attempt to obtain and associate with the claims file the appellant's complete reserve personnel records and reserve clinical treatment records.

In addition, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the appellant has not been afforded a VA examination in connection with his claim for service connection for a low back disability with numbness of the feet.  During the pendency of the appeal, the appellant has consistently asserted that he originally injured his back during a period of ACDUTRA in November 1956.  See e.g. the July 1957 statement from the Veteran to his commanding officer, the appellant's original claim for compensation dated in July 2005 and the appellant's May 2010 substantive appeal.  

The appellant's partial reserve records reflect that his spine normal upon clinical examination and he was physically fit for duty in the Marine Corps Reserve in October 1955 and July 1956.  However, a private treatment record dated in July 1957 reflects that the appellant injured his low back in June 1957 and was briefly hospitalized for this injury in July 1957.  At that time, C.E.B., M.D. noted that the appellant presented with acute low back pain with radiating pain down his right leg.  The diagnosis was an acute back condition which "may or may not be a protruding intervertebral disk (sic)."  See a private treatment record from C.E.B., M.D. dated in July 1957.  The Board observes that this treatment record fails to note a prior low back injury.  Later that same month, it was determined that the appellant did not meet the established physical standards due to low back pain syndrome resembling (a) herniated intervertebral disc."  The Veteran was disenrolled in the Platoon Leaders Class and separation from the Marine Corps Reserve was recommended.  Ultimately, the Veteran was granted an honorable discharge in December 1957 due to being physically unfit for duty because of his back injury.  

In light of above, it is clear that the Veteran had a low back disorder in 1957; however, it is unclear whether the Veteran suffered an injury to his low back during a period of ACDUTRA or whether he currently suffers from a low back injury.  Indeed, the appellant's VA claims file is devoid any medical evidence dated after his separation from the Marine Corps Reserve December 1957; a period of more than 53 years.  

Moreover, the Board notes that the appellant has reported receiving post-service treatment for his back disorder.  See the Veteran's May 2010 substantive appeal.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the RO/AMC should attempt to obtain any and all treatment records pertaining to the Veteran's asserted low back disorder.  

In sum, the appellant's claim may prevail if the medical evidence of record shows that he has a current disorder of the back that is the result of an injury suffered during a period of ACDUTRA.  

The Court has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in- service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, if the evidentiary development above reflects that the Veteran did, indeed, injure his back during a period of ACDUTRA, the Board finds that a VA examination and medical opinion(s) are necessary for determining the nature and etiology of any back disorder that may be present.  

Therefore, in order to give the appellant every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's unit, and any other appropriate location, to request the complete reserve personnel records and reserve treatment records of the appellant.

The RO/AMC should also request verification of the dates the appellant served in United States Marine Corps Reserve to include the dates for each period of active duty for training and inactive duty for training that he attended as well as all periods of active duty service.  The RO/AMC should prepare a summary of such dates.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action to be taken.  

All efforts to obtain these records should be memorialized in the appellant's VA claims file.  

2.  Contact the appellant and request that he identify all VA and non-VA health care providers that have treated him for his alleged low back disorder.  

3.  The appellant should complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

4.  Obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the appellant's alleged low back disorder.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

5.  IF it is found that the appellant suffered an injury to his back during a period of ACDUTRA, the appellant should be afforded a VA examination to determine the nature and etiology of any current back disorders that may be present.  The RO/AMC should provide the examiner with the summary of the appellant's verified dates and types of service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including his reserve personnel and treatment records, his post-service treatment records, and the lay statements and assertions.

The examiner should identify all current back disorders.  For each disorder identified, he or she should indicate when the disorder manifested and whether it is at least as likely as not that that the disorder is related to an injury suffered during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

6.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


